Title: Enclosure No. 5: John Banks’s Certificate, [ca. 3 January 1783]
From: Greene, Nathanael
To: Lincoln, Benjamin


It having been suggested from an interpretation of my letter of October 1782, to Mr. James Hunter, that the honorable Major-General Greene was interested, or intimated a desire of holding a commercial connection with me in Charleston; I do, therefore, as well for the sake of removing such an idea, as to avert from myself any mischief, that a heedless surmise, expressed in a confidential letter to a partner, might inherit or deserve, hereby certify and declare upon the Holy Evangelists, that he never has or does hold any connection with me, either directly or indirectly, and that he never intimated, suggested, or expressed a wish or desire to this effect.

John Banks.


Sworn to before me this 3d. January 1783.
Hy. Pendleton.
I do certify, that the foregoing extracts of letters &c. from Major-General Greene, to Major-General Lincoln, Secretary at War, from No. 1, to No. 5 inclusive, are true extracts and copies, taken from the files of the War Office of the United States.


John Stagg, jun. Ch. Clk.
War Department, December 23d. 1791.

